DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
The drawings are photographs or screenshots of 3D models which do not show well-defined lines and strokes.  Outlines are also hard to see due to the outlines overlapping the 3D models.  All lines in the drawings should ordinarily be drawn with the aid of drafting instruments.  See PCT Rule 11.13 and MPEP 1825.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The component “base portion” is being designated as both reference characters “142” and “144” (paragraph 0053).
Appropriate correction is required.
Claim Objections
Claims 5, 6, and 35-37 are objected to because of the following informalities: 
The phrase “a plurality of fasteners” should be changed to --the at least one fastener is a plurality of fasteners-- to establish the fasteners of Claim 5 are the same as the fasteners of Claim 1 (Claim 5, Line 2).
The phrases “a first fastener” and “a second fastener” should be changed to --a first fastener of the plurality of fasteners-- and --a second fastener of the plurality of fasteners-- to establish they’re from the same fasteners (Claim 6, Lines 2-3).
The comma after “connector” should be removed to correct the grammatical error (Claim 35, Line 3; Claim 36, Line 3).
Claim 37 is objected for being dependent on objected Claim 35.
Appropriate correction is required.

Applicant is advised that should Claims 21 and 24 be found allowable, Claims 31 and 34 will be objected to under 37 CFR 1.75 as being substantial duplicates thereof respectively. It is noted that Claim 21 is identical to Claim 31 and that Claim 24 is identical to Claim 34.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 states “any other form” (Line 2).  This statement is indefinite because it is unclear what these the other forms are.  It appears the applicant was trying to say any structure that can perform the function meets the claim limitation.  However, the phrase “any other form” does not define what particular structures can perform the function since the alignment feature is not bounded to a small set of structures.  It is unclear what the other forms might be since, by broadest reasonable interpretation, any kind of feature or component that can simply align or guide the first and second connectors can be the alignment feature.  Therefore, the definition of “any other form” cannot be determined.  For examination purposes, the claim limitation will be interpreted as the alignment feature is in the form of one of the features previously listed (flap, finger, or protrusion).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 11, 14, 17, 22, 26, 27, 33, and 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doherty et al. (US 2008/0264413).
Regarding Claim 1, Doherty discloses a respiratory mask (apparatus of Fig 1; a connector is provided between two components 40 and 42, the components may be the outlet of a blower, a hose or conduit, or an input of a patient interface, paragraph 0065) comprising: a first component (42, Fig 12a) having a first connector (109, Fig 12a; 109 is a female connector, paragraph 0084) defining an opening (opening of 109 receiving 101, Fig 12a); a second component (40, Fig 12a) having a second connector (101, Fig 12a), the opening of the first connector configured to receive the second connector to couple the first and second components (101 of 40 is inserted into 109 of 42, paragraph 0084); and at least one fastener (127, 125, and 113, Fig 12a) configured to retain the first and second connectors together (to connect 40 to 42, male connector 101 is inserted into female connector 109, end 105 of male connector 101 engages and slides over first projection 119 of the lever 113, paragraph 0086), each fastener comprising: a base portion (127, Fig 12a; lever 113 is connected to an inner casing 127 of female connector 109, paragraph 0084) fixed to the first component (127 is fixed to 109 or 42, Fig 12a); and a moveable portion (113, Fig 12a) pivotally coupled to the base portion via a joint (125, Fig 12a; 113 is connected to an inner casing 127 of female connector 109 at a hinge joint or pivot point 125, paragraph 0084), wherein the moveable portion is configured to pivot about the joint from a neutral orientation (disconnected state of 113, Figs 12a-12b) to a locked orientation (connected state of 113, Figs 12h-12i) when the second connector is coupled to the first connector, and wherein in the locked orientation, the moveable portion applies a retention force to the second connector to secure the second connector to the first connector (113 is biased to pivot in a counterclockwise direction by pre-loaded hinge joint at connector 109 or other spring like element, paragraph 0084; projection 119 engages a recess 103 in end 105 of male connector 101, components 40,42 are in the connected position, paragraph 0087; 119 of 113 engages 103 which places a retention force between 119 and 103).
Regarding Claim 7, Doherty discloses the moveable portion is biased toward the neutral orientation (113 is shown to be biased in a neutral orientation when disconnected, Figs 12a-12b; 113 is biased to pivot in a counterclockwise direction by pre-loaded hinge joint at connector 109 or other spring like element, paragraph 0084; spring only acts upon 113 when transitioning to locked orientation).
Regarding Claim 11, Doherty discloses the moveable portion comprises a contact point (119, Fig 12a) spaced from the joint (119 is spaced from 125, Fig 12a), the contact point configured to be engaged by the second connector when the second connector is coupled to the first connector (the end 105 of male connector 101 engages and slides over the first projection 119 of lever 113, paragraph 0086).
Regarding Claim 14, Doherty discloses a distal edge (edges or surface of 119, Fig 12a) of the moveable portion that faces a mouth of the opening (edges or surface of 119 faces the mouth of the opening of 109, Fig 12a) and is configured to contact the second connector is flat (bottom surface of 119 that comes into contact with 103 is flat, Figs 12a and 12i).  
Regarding Claim 17, Doherty discloses a respiratory mask (apparatus of Fig 1; a connector is provided between two components 40 and 42, the components may be the outlet of a blower, a hose or conduit, or an input of a patient interface, paragraph 0065) comprising: a first component (42, Fig 12a) having a first connector (109, Fig 12a; 109 is a female connector, paragraph 0084) defining an opening (opening of 109 receiving 101, Fig 12a); a second component (40, Fig 12a) having a second connector (101, Fig 12a; 101 is a male connector, paragraph 0084), the opening of the first connector configured to receive the second connector to couple the first and second components (101 of 40 is inserted into 109 of 42, paragraph 0084); and at least one fastener (127, 125, and 113, Fig 12a) configured to retain the first and second connectors together (to connect 40 to 42, male connector 101 is inserted into female connector 109, end 105 of male connector 101 engages and slides over first projection 119 of the lever 113, paragraph 0086), each fastener comprising: a fixed portion (127, Fig 12a; lever 113 is connected to an inner casing 127 of female connector 109, paragraph 0084); and a movable portion (113, Fig 12a) coupled to the fixed portion (125, Fig 12a; 113 is connected to an inner casing 127 of female connector 109 at a hinge joint or pivot point 125, paragraph 0084), the movable portion having a first side (inner side of 113, Fig 12a; see annotated drawing of Fig 12a below) and a second side (side of 119, Fig 12a; see annotated drawing of Fig 12a below), wherein the movable portion is configured to rotate when the second connector is coupled to the first connector from a first position (disconnected state of 113, Figs 12a-12b) in which the first side faces the opening (inner side of 113 is facing the opening of 109, Figs 12a-12b) to a second position (connected state of 113, Figs 12h-12i) in which the second side faces the opening (side of 119 is facing the opening of 109, Figs 12a-12b).  It is noted that Applicant has not defined the orientation of both the first and second sides during each position.  

    PNG
    media_image1.png
    957
    702
    media_image1.png
    Greyscale

Regarding Claim 22, Doherty discloses the moveable portion is biased toward the first position (113 is shown to be biased in the first position when disconnected, Figs 12a-12b; 113 is biased to pivot in a counterclockwise direction by pre-loaded hinge joint at connector 109 or other spring like element, paragraph 0084; spring only acts upon 113 when transitioning to second position).
Regarding Claim 26, Doherty discloses the first side is flat (side of 113 is flat, Fig 12a).
Regarding Claim 33, Doherty discloses a distal edge (edges or surface of 119, Fig 12a) of the moveable portion that faces a mouth of the opening (edges or surface of 119 faces the mouth of the opening of 109, Fig 12a) and is configured to contact the second connector is flat (bottom surface of 119 that comes into contact with 103 is flat, Figs 12a and 12i).  
Regarding Claim 35, Doherty discloses the respiratory mask comprises at least one alignment feature (103 and 105, Figs 12a and 12i) adapted to align or guide the second connector, into the first connector during assembly (first projection 119 engages a recess 103 in end 105 of male connector 101, paragraph 0087; shaping of 103 guides 119 into alignment or engagement when 119 connects with 103, Figs 12a-12i).
Regarding Claim 36, Doherty discloses the respiratory mask comprises at least one alignment feature (103 and 105, Figs 12a and 12i) adapted to guide the second connector, into alignment with the moveable portion of the at least one fastener (first projection 119 engages a recess 103 in end 105 of male connector 101, paragraph 0087; shaping of 103 guides 119 of 113 into alignment or engagement when 119 connects with 103, Figs 12a-12i).
Regarding Claim 37, Doherty discloses the at least one alignment feature is in the form of a flap, finger or protrusion or any other form adapted to align or guide the first and second connectors during assembly (shaping of 103 and 105 form a protrusion that locks onto 119, Figs 12a-12i).
Regarding Claim 27, Doherty discloses a respiratory mask (apparatus of Fig 1; a connector is provided between two components 40 and 42, the components may be the outlet of a blower, a hose or conduit, or an input of a patient interface, paragraph 0065) comprising: a first component (42, Fig 12a) having a first connector (109, Fig 12a; 109 is a female connector, paragraph 0084) defining an opening (opening of 109 receiving 101, Fig 12a); a second component (40, Fig 12a) having a second connector (101, Fig 12a; 101 is a male connector, paragraph 0084), the opening of the first connector configured to receive the second connector to couple the first and second components (101 of 40 is inserted into 109 of 42, paragraph 0084); and at least one fastener (127, 125, and 113, Fig 12a) configured to retain the first and second connectors together (to connect 40 to 42, male connector 101 is inserted into female connector 109, end 105 of male connector 101 engages and slides over first projection 119 of the lever 113, paragraph 0086), wherein the fastener is configured to pivot (113 is connected to an inner casing 127 of female connector 109 at a hinge joint or pivot point 125, paragraph 0084) from a neutral orientation (disconnected state of 113, Figs 12a-12b) to a locked orientation (connected state of 113, Figs 12h-12i) when the second connector is coupled to the first connector, and wherein in the locked orientation, the moveable portion applies a retention force to the second connector to secure the second connector to the first connector (113 is biased to pivot in a counterclockwise direction by pre-loaded hinge joint at connector 109 or other spring like element, paragraph 0084; projection 119 engages a recess 103 in end 105 of male connector 101, components 40,42 are in the connected position, paragraph 0087; 119 of 113 engages 103 which places a retention force between 119 and 103).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 15, 21, 24, 31, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al. (US 2008/0264413) alone.
Regarding Claim 5, Doherty discloses the claimed invention of Claim 1.  Doherty fails to disclose a plurality of fasteners spaced about the opening of the first connector.
However, an alternative embodiment of Doherty teaches a plurality of fasteners spaced about the opening of the first connector (two levers 142 for attaching 40 to 42, Fig 14; connector includes levers 142 pivotally attached to component 40, paragraph 0092) since it is known to add multiple fasteners on to the connector.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an additional fastener/lever on the opposite side of the first fastener to the first connector, as taught by Doherty, since it is known to add multiple fasteners on to the connector.  Having additional fasteners ensures the connection between the first and second connectors is secure and locked on both sides.
Regarding Claim 6, Doherty teaches a distance between an inner surface of the moveable portion of a first fastener and an inner surface of the moveable portion of a second fastener (distance between the surfaces 119 of 113, See annotated Fig 12a below) that is disposed opposite the first fastener across the opening is less than a width of the second connector (distance between the surfaces 119 of 113 is less than the width of 101, See annotated Figure 12a below).

    PNG
    media_image2.png
    1031
    870
    media_image2.png
    Greyscale

Regarding Claim 15, Doherty discloses the claimed invention of Claim 1.  Doherty also discloses the first connector comprises a generally cylindrical female connector (109 is cylindrical, Fig 12a; 109 is a female connector, paragraph 0084), the first component comprises a housing (107 acts as a housing of 42, Fig 12a), the second component comprises a frame (100 is acting as a frame enclosing 40, Fig 12a), and the second connector comprises a generally cylindrical male connector (101 is cylindrical, Fig 12a; 101 is a male connector, paragraph 0084) configured to be received in the female connector (101 of 40 is inserted into 109 of 42, paragraph 0084).  The current embodiment of Doherty fails to disclose the first component comprises a housing coupled to a cushion configured to seal on a user's face in use.  It is noted that Applicant has not specified how the frame is related to the cushion.  
However, Doherty teaches the components may be the outlet of a blower or humidifier, or a hose or conduit, or an input of a patient interface (paragraph 0065), patient interface 18 comfortably engages patient’s face and provides a seal, and typically includes a frame and a cushion (paragraph 0063) as it is known to use these components as an input of the patient interface (paragraph 0065).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the first component within a housing of a patient interface which is coupled to a cushion, as taught by Doherty, as it is known to use these components as an input of the patient interface (Doherty: paragraph 0065).  It is obvious that these connectors can be placed within different outlets or inlets of various components of a breathing apparatus, including the input of a patient interface.  
Regarding Claim 21, Doherty discloses the claimed invention of Claim 17.  Doherty fails to disclose a plurality of fasteners spaced about the opening of the first connector.
However, an alternative embodiment of Doherty teaches a plurality of fasteners spaced about the opening of the first connector (two levers 142 for attaching 40 to 42, Fig 14; connector includes levers 142 pivotally attached to component 40, paragraph 0092) since it is known to add multiple fasteners on to the connector.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an additional fastener/lever on the opposite side of the first fastener to the first connector, as taught by Doherty, since it is known to add multiple fasteners on to the connector.  Having additional fasteners ensures the connection between the first and second connectors is secure and locked on both sides.
Regarding Claim 24, Doherty discloses the claimed invention of Claim 17.  Doherty also discloses the first connector comprises a generally cylindrical female connector (109 is cylindrical, Fig 12a; 109 is a female connector, paragraph 0084), the first component comprises a housing (107 acts as a housing of 42, Fig 12a), the second component comprises a frame (100 is acting as a frame enclosing 40, Fig 12a), and the second connector comprises a generally cylindrical male connector (101 is cylindrical, Fig 12a; 101 is a male connector, paragraph 0084) configured to be received in the female connector (101 of 40 is inserted into 109 of 42, paragraph 0084).  The current embodiment of Doherty fails to disclose the first component comprises a housing coupled to a cushion configured to seal on a user's face in use.  It is noted that Applicant has not specified how the frame is related to the cushion.  
However, Doherty teaches the components may be the outlet of a blower or humidifier, or a hose or conduit, or an input of a patient interface (paragraph 0065), patient interface 18 comfortably engages patient’s face and provides a seal, and typically includes a frame and a cushion (paragraph 0063) as it is known to use these components as an input of the patient interface (paragraph 0065).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the first component within a housing of a patient interface which is coupled to a cushion, as taught by Doherty, as it is known to use these components as an input of the patient interface (Doherty: paragraph 0065).  It is obvious that these connectors can be placed within different outlets or inlets of various components of a breathing apparatus, including the input of a patient interface.  
Regarding Claim 31 (which is identical to Claim 21), Doherty discloses the claimed invention of Claim 17.  Doherty fails to disclose a plurality of fasteners spaced about the opening of the first connector.
However, an alternative embodiment of Doherty teaches a plurality of fasteners spaced about the opening of the first connector (two levers 142 for attaching 40 to 42, Fig 14; connector includes levers 142 pivotally attached to component 40, paragraph 0092) since it is known to add multiple fasteners on to the connector.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an additional fastener/lever on the opposite side of the first fastener to the first connector, as taught by Doherty, since it is known to add multiple fasteners on to the connector.  Having additional fasteners ensures the connection between the first and second connectors is secure and locked on both sides.
Regarding Claim 32, Doherty teaches a distance between an inner surface of the moveable portion of a first fastener and an inner surface of the moveable portion of a second fastener (distance between the surfaces 119 of 113, See annotated Fig 12a below) that is disposed opposite the first fastener across the opening is less than a width of the second connector (distance between the surfaces 119 of 113 is less than the width of 101, See annotated Figure 12a below).

    PNG
    media_image2.png
    1031
    870
    media_image2.png
    Greyscale


Regarding Claim 34 (which is identical to Claim 24), Doherty discloses the claimed invention of Claim 17.  Doherty also discloses the first connector comprises a generally cylindrical female connector (109 is cylindrical, Fig 12a; 109 is a female connector, paragraph 0084), the first component comprises a housing (107 acts as a housing of 42, Fig 12a), the second component comprises a frame (100 is acting as a frame enclosing 40, Fig 12a), and the second connector comprises a generally cylindrical male connector (101 is cylindrical, Fig 12a; 101 is a male connector, paragraph 0084) configured to be received in the female connector (101 of 40 is inserted into 109 of 42, paragraph 0084).  The current embodiment of Doherty fails to disclose the first component comprises a housing coupled to a cushion configured to seal on a user's face in use.  It is noted that Applicant has not specified how the frame is related to the cushion.  
However, Doherty teaches the components may be the outlet of a blower or humidifier, or a hose or conduit, or an input of a patient interface (paragraph 0065), patient interface 18 comfortably engages patient’s face and provides a seal, and typically includes a frame and a cushion (paragraph 0063) as it is known to use these components as an input of the patient interface (paragraph 0065).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the first component within a housing of a patient interface which is coupled to a cushion, as taught by Doherty, as it is known to use these components as an input of the patient interface (Doherty: paragraph 0065).  It is obvious that these connectors can be placed within different outlets or inlets of various components of a breathing apparatus, including the input of a patient interface.  


Claims 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al. (US 2008/0264413) in view of Bruggemann et al. (US 2014/0238389).
Regarding Claim 16, Doherty teaches the claimed invention of Claim 15.  Doherty fails to teach the base portion is overmolded to the housing.
However, Bruggemann, of the same field of endeavor and reasonably pertinent to the problem of manufacturing medical devices, teaches a tracheal tube assembly (Abstract) including components of the tube assembly 10 may be manufactured according to suitable techniques including the inner and/or outer cannula 12, including the outer cannular connector 28, may be overmolded (paragraph 0047) since these are known techniques for manufacturing components of tube assemblies (paragraph 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the base portion of the first connector be attached to the housing of the patient interface via overmolding, as taught by Bruggemann, since these are known techniques for manufacturing components of tube assemblies (Bruggemann: paragraph 0047).  Overmolding is a well-known technique for combining components together and has been particularly known to be used in medical tube assemblies.
Regarding Claim 25, Doherty teaches the claimed invention of Claim 24.  Doherty fails to teach the base portion is overmolded to the housing.
However, Bruggemann, of the same field of endeavor and reasonably pertinent to the problem of manufacturing medical devices, teaches a tracheal tube assembly (Abstract) including components of the tube assembly 10 may be manufactured according to suitable techniques including the inner and/or outer cannula 12, including the outer cannular connector 28, may be overmolded (paragraph 0047) since these are known techniques for manufacturing components of tube assemblies (paragraph 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the base portion of the first connector be attached to the housing of the patient interface via overmolding, as taught by Bruggemann, since these are known techniques for manufacturing components of tube assemblies (Bruggemann: paragraph 0047).  Overmolding is a well-known technique for combining components together and has been particularly known to be used in medical tube assemblies.

Claims 8-10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al. (US 2008/0264413) in view of Lichte (US 4,969,879).
Regarding Claim 8, Doherty discloses the claimed invention of Claim 1.  Doherty also discloses an alternative embodiment that utilizes a living hinge (paragraph 0080).  Doherty fails to disclose the joint comprises a living hinge.
However, Lichte, of the same field of endeavor, teaches a levered set of barbs for engaging a shoulder of a port from a body fluid device (Abstract) including the joint comprises a living hinge (webs 270 and 272 can be of any suitable configuration to allow for levers 26 and 268 to pivot, they can also be of any suitable living hinge material or flexible mechanically linked hinge or pintal and hinge plate supports, Column 4, Lines 30-45) since living hinges are one of many hinge configurations that allow levers to pivot (Column 4, Lines 30-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the hinge 125 of lever 113 in Doherty with a living hinge, as taught by Lichte, since living hinges are one of many hinge configurations that allow levers to pivot (Lichte: Column 4, Lines 30-45).  Lichte lists all the possible hinge configurations that can pivot a lever.  It would be obvious to switch out the mechanically linked hinge 125 of lever 113 with a living hinge as both hinge configurations would operate in the same fashion.  Additionally, the use of a living hinge would reduce the number of components required within the fastener.
Regarding Claim 9, Doherty-Lichte combination teaches the living hinge comprises a thinned portion of material extending between the base portion and the moveable portion (Lichte: 270 and 272, Fig 1; 270 and 272 are thinned or reduced webs that allow the levers to pivot in a flexible manner, Column 4, Lines 25-35; living hinges are well-known to have a thinned portion in order to pivot).
Regarding Claim 10, Doherty discloses the claimed invention of Claim 1.  Doherty fails to disclose the base portion and moveable portion are integrally formed.
However, Lichte, of the same field of endeavor, teaches a levered set of barbs for engaging a shoulder of a port from a body fluid device (Abstract) including the base portion and moveable portion are integrally formed (270 and 272 are shown to integrally connect 266 and 268 to 260 and 262, Fig 1; resilient levers are connected to shoulders by means of thin or reduced webs 270 and 272, Column 4, Lines 25-35; webs 270 and 272 can be of any suitable configuration to allow for levers 26 and 268 to pivot, they can also be of any suitable living hinge material or flexible mechanically linked hinge or pintal and hinge plate supports, Column 4, Lines 30-45) since living hinges are one of many hinge configurations that allow levers to pivot (Column 4, Lines 30-45) and since components directly joined by a living hinge are well-known to be integral to each other.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the hinge 125 of lever 113 in Doherty with a living hinge to make 127 and 113 of Doherty to be integral with each other, as taught by Lichte, since living hinges are one of many hinge configurations that allow levers to pivot (Lichte: Column 4, Lines 30-45) and since components directly joined by a living hinge are well-known to be integral to each other.  Lichte lists all the possible hinge configurations that can pivot a lever.  It would be obvious to switch out the mechanically linked hinge 125 of lever 113 with a living hinge as both hinge configurations would operate in the same fashion.  Additionally, the use of a living hinge would reduce the number of components required within the fastener.
Regarding Claim 23, Doherty discloses the claimed invention of Claim 17.  Doherty fails to disclose the fixed portion and moveable portion are integrally formed.
However, Lichte, of the same field of endeavor, teaches a levered set of barbs for engaging a shoulder of a port from a body fluid device (Abstract) including the fixed portion and moveable portion are integrally formed (270 and 272 are shown to integrally connect 266 and 268 to 260 and 262, Fig 1; resilient levers are connected to shoulders by means of thin or reduced webs 270 and 272, Column 4, Lines 25-35; webs 270 and 272 can be of any suitable configuration to allow for levers 26 and 268 to pivot, they can also be of any suitable living hinge material or flexible mechanically linked hinge or pintal and hinge plate supports, Column 4, Lines 30-45) since living hinges are one of many hinge configurations that allow levers to pivot (Column 4, Lines 30-45) and since components directly joined by a living hinge are well-known to be integral to each other.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the hinge 125 of lever 113 in Doherty with a living hinge to make 127 and 113 of Doherty to be integral with each other, as taught by Lichte, since living hinges are one of many hinge configurations that allow levers to pivot (Lichte: Column 4, Lines 30-45) and since components directly joined by a living hinge are well-known to be integral to each other.  Lichte lists all the possible hinge configurations that can pivot a lever.  It would be obvious to switch out the mechanically linked hinge 125 of lever 113 with a living hinge as both hinge configurations would operate in the same fashion.  Additionally, the use of a living hinge would reduce the number of components required within the fastener.


Allowable Subject Matter
Claims 2-4, 12, 13, 18-20, and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-4, 12, 13, 18-20, and 28-30 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 discusses the moveable portion is made of a resiliently deformable material, the portion being configured to be compressed as the portion is pivoted from the neutral orientation to the locked orientation, and the compression of the portion provides the retention force to the second connector.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 2.
Claim 12 discusses a distance between the joint and the contact point in the neutral orientation is greater than the distance in an intermediate orientation and greater than or equal to the distance in the locked orientation.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 12.
Claim 18 discusses similar claim limitations to Claim 2, but without the compression providing the retention force.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 18.
Claim 28 discusses similar claim limitations to Claims 2 and 18 above.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 28.
Claims 3-4, 13, 19-20, and 29-30 contain allowable subject matter due to their dependency on Claims 2, 12, 18, and 28.
Several prior art similar to the claimed invention are discussed below.
Doherty et al. (US 2008/0264413) discusses a breathing apparatus with connectors.  Regarding Claim 2, Doherty does not discuss the moveable portion (Doherty: 113, Fig 12a) being made of a resiliently deformable material and does not teach that it is configured to be compressed to provide a retention force.  There is no reason for the lever 113 to be resiliently deformable in such a way that it is compressed when pivoted.  Though Lichte (US 4,969,879) teaches the use of a living hinge and that they can be resilient levers (Lichte: Column 4, Lines 25-35), there is no reason as to why these levers should be made resilient so that they can be compressed.  The instant invention establishes compression as a change in shape due to applied pressure.  This is clearly shown in Figs 9A-9D and Figs 9AA-9DD where the moveable portion is deformed in shape.  This compression is what allows the moveable portion to connect the first and second connectors.  In Doherty, the shape of lever is not changed at all since it is made of a solid material that hinges by a linked joint.  Even if the lever is made resilient, there would be no compression involved when the lever is pivoted as the lever would merely bend at the living hinge in order to rotate.  Therefore, Doherty does not disclose the claimed invention of Claim 2.  Similar arguments are applied to Claims 18 and 28.
Regarding Claim 12, as established earlier, the instant invention establishes compression as a change in shape due to applied pressure.  Doherty does not discuss the lever being resilient or compressed in any fashion.  Thus, there is no way for the distance between the joint and contact point to be less during the intermediate orientation.  In the instant invention, the distance between the joint and contact point is made less due to the compression of the moveable portion which requires the moveable portion to be resiliently deformable.  This is not the case in Doherty as the lever is made of a solid material.  When the lever pivots, the distance between 119 and 125 would be exactly the same at any angle.  Therefore, Doherty does not disclose the claimed invention of Claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including:
US 2012/0153613 is a connector part with a seal element made of a resilient material that bends when connected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785